             Case 1:20-cv-10410-JPO Document 1 Filed 12/10/20 Page 1 of 26



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
ARIEL ANTONIO PIMENTEL COLLADO, on                                     :
behalf of himself and all others similarly situated,                   :
                                                                       :
                                            Plaintiff,                 :
                                                                       :
                     -against-                                         :   COMPLAINT
                                                                       :
THE AMBER AVALON CORP. d/b/a HOTEL                                     :
CHANTELLE, GOOD PAL CHANTELLE CORP.                                    :   FLSA COLLECTIVE AND
d/b/a HOTEL CHANTELLE, GOOD PAL RAVEL :                                    RULE 23 CLASS ACTION
CORP. d/b/a RAVEL HOTEL, RAVEL HOTEL                                   :
LLC d/b/a RAVEL HOTEL, 163 HOPE STREET                                 :
LLC f/d/b/a/ THE REGAL DINER AND                                       :
COCKTAIL BAR, RAVI PATEL, and SETH                                     :
LEVINE,                                                                :
                                                                       :
                                            Defendants.                :
---------------------------------------------------------------------- X

        Plaintiff Ariel Antonio Pimentel Collado (“Plaintiff” or “Pimentel”), on behalf of

himself and all others similarly situated, by his attorneys Pechman Law Group PLLC,

complaining of Defendants The Amber Avalon Corp. d/b/a Hotel Chantelle, Good Pal

Chantelle Corp. d/b/a Hotel Chantelle, Good Pal Ravel Corp. d/b/a Ravel Hotel, Ravel

Hotel LLC d/b/a Ravel Hotel, 163 Hope Street LLC f/d/b/a The Regal Diner and

Cocktail Bar (collectively, the “Corporate Defendants”), Ravi Patel, and Seth Levine

(collectively, the “Individual Defendants” and together with the Corporate Defendants,

the “Defendants”), alleges:

                                      NATURE OF THE ACTION

        1.       Throughout Pimentel’s employment with Defendants as a line cook,

Defendants unlawfully paid Pimentel a biweekly salary that failed to compensate him at

the statutory minimum wage rate and failed to provide him with overtime wages at time

and a half for hours he worked in excess of 40 per workweek. Moreover, Defendants

did not pay Pimentel “spread-of-hours” pay—an additional hour’s pay at the statutory
            Case 1:20-cv-10410-JPO Document 1 Filed 12/10/20 Page 2 of 26



minimum wage rate—on days when he worked shifts in excess of 10 hours, and failed

to furnish Pimentel with (1) a wage notice at his time of hiring or his wage rates changed,

and (2) accurate wage statements accompanying each payment of wages.

       2.       Pimentel brings this action on behalf of himself and all other similarly

situated non-managerial Kitchen Workers seeking declaratory and injunctive relief and

the recovery of unpaid minimum and overtime wages, spread-of-hours pay, liquidated

damages, statutory damages, pre- and post-judgment interest, and attorneys’ fees and

costs under the FLSA, 29 U.S.C. § 201 et seq., and the NYLL. § 190 et seq.

                                     JURISDICTION

       3.       The Court has subject matter jurisdiction over this case pursuant to 29

U.S.C. § 216(b) and 28 U.S.C. §§ 1331 and 1337, and has supplemental jurisdiction over

Pimentel’s claims under the NYLL pursuant to 28 U.S.C. § 1367.

                                         VENUE

       4.       Venue is proper in the Southern District of New York under 28 U.S.C.

§ 1391, because Defendants conduct business in the Southern District of New York and

many of the events and omissions giving rise to Pimentel’s claims occurred in the

Southern District of New York.

                                     THE PARTIES

Plaintiff Ariel Antonio Pimentel Collado

       5.       Pimentel resides in New York County, New York.

       6.       Defendants employed Pimentel as a line cook from approximately May 10,

2013 until September 27, 2018.

       7.       Throughout his employment with Defendants, Pimentel was an employee

engaged in interstate commerce or in the production of goods for interstate commerce.




                                            2
           Case 1:20-cv-10410-JPO Document 1 Filed 12/10/20 Page 3 of 26



Defendant The Amber Avalon Corp.

      8.       The Amber Avalon Corp. is a New York corporation that, along with Good

Pal Chantelle Corp., owns, operates, and does business as Hotel Chantelle (“Hotel

Chantelle”), located at 92 Ludlow Street, New York, New York 10002.

      9.       Hotel Chantelle is a three-floor restaurant, nightclub, and events space

located in Manhattan’s Lower East Side.

      10.      A New York State Division of Corporation’s corporate entity filing

identifies 92 Ludlow Street, New York, New York 10002 as the location of The Amber

Avalon Corp.’s principal executive office.

      11.      The New York State Liquor Authority’s Division of Alcoholic Beverage

Control identifies The Amber Avalon Corp. as the holder of a liquor license at 92 Ludlow

Street, New York, New York 10002.

      12.      The Amber Avalon Corp. employed Pimentel and the Kitchen Workers

within the meanings of the FLSA and the NYLL.

      13.      Throughout Plaintiff’s employment, The Amber Avalon Corp. employed

more than 11 employees.

      14.      The Amber Avalon Corp. has employees engaged in interstate commerce

or in the production of goods for interstate commerce and handling, selling, or otherwise

working on goods or materials that have been moved in or produced for interstate

commerce by any person.

      15.      In the three years preceding the date this Complaint was filed, The Amber

Avalon Corp. had an annual gross volume of sales made or business done in excess of

$500,000.




                                             3
         Case 1:20-cv-10410-JPO Document 1 Filed 12/10/20 Page 4 of 26



Defendant Good Pal Chantelle Corp.

      16.      Good Pal Chantelle Corp. is a New York Corporation that, along with The

Amber Avalon Corp., owns, operates, and does business as Hotel Chantelle (“Hotel

Chantelle”), located at 92 Ludlow Street, New York, New York, 10002.

      17.      The New York State Liquor Authority’s Division of Alcoholic Beverage

Control identifies Good Pal Chantelle Corp. as the holder of a liquor license at 92 Ludlow

Street, New York, New York 10002.

      18.      Good Pal Chantelle Corp. employed Pimentel and the Kitchen Workers

within the meanings of the FLSA and the NYLL.

      19.      Throughout Plaintiff’s employment, Good Pal Chantelle Corp. employed

more than 11 employees.

      20.      Good Pal Chantelle Corp. has employees engaged in interstate commerce

or in the production of goods for interstate commerce and handling, selling, or otherwise

working on goods or materials that have been moved in or produced for interstate

commerce by any person.

      21.      In the three years preceding the date this Complaint was filed, Good Pal

Chantelle Corp. had an annual gross volume of sales made or business done in excess of

$500,000.

Defendant Good Pal Ravel Corp.

      22.      Good Pal Ravel Corp. is a New York Corporation that, along with Ravel

Hotel LLC, owns, operates, and does business as Ravel Hotel (“Ravel Hotel”), including

Ravel Hotel’s Penthouse 808 restaurant, located at 8-08 9th Street, Long Island City, New

York, 11101.

      23.      Penthouse 808 is a restaurant situated on the top floor of Ravel Hotel

“[f]eaturing an extensive menu of Greek/Mediterranean inspired fare, as well as our


                                           4
         Case 1:20-cv-10410-JPO Document 1 Filed 12/10/20 Page 5 of 26



traditional sushi menu paying homage to the history of Penthouse808. (By Executive

Chef Seth Levine).” See https://www.ravelhotel.com/the-penthouse (last accessed

December 4, 2020).

      24.    The New York State Liquor Authority’s Division of Alcoholic Beverage

Control identifies Good Pal Ravel Corp. as the holder, along with Ravel Hotel LLC, of a

liquor license at 8-08 9th Street, Long Island City, New York, 11101.

      25.    Good Pal Ravel Corp. employed Pimentel and the Kitchen Workers within

the meanings of the FLSA and the NYLL.

      26.    Throughout Plaintiff’s employment, Good Pal Ravel Corp. employed more

than 11 employees.

      27.    Good Pal Ravel Corp. has employees engaged in interstate commerce or in

the production of goods for interstate commerce and handling, selling, or otherwise

working on goods or materials that have been moved in or produced for interstate

commerce by any person.

      28.    In the three years preceding the date this Complaint was filed, Good Pal

Ravel Corp. had an annual gross volume of sales made or business done in excess of

$500,000.

Defendant Ravel Hotel LLC

      29.    Ravel Hotel LLC is a New York Corporation that, along with Good Pal

Ravel Corp., owns, operates, and does business as Ravel Hotel, including Ravel Hotel’s

Penthouse 808 restaurant, located at 8-08 9th Street, Long Island City, New York, 11101.

      30.    The New York State Liquor Authority’s Division of Alcoholic Beverage

Control identifies Ravel Hotel LLC. as the holder, along with Good Pal Ravel Corp., of a

liquor license at 8-08 9th Street, Long Island City, New York, 11101.




                                           5
        Case 1:20-cv-10410-JPO Document 1 Filed 12/10/20 Page 6 of 26



      31.     Ravel Hotel LLC employed Pimentel and the Kitchen Workers within the

meanings of the FLSA and the NYLL.

      32.     Throughout Plaintiff’s employment, Ravel Hotel LLC employed more than

11 employees.

      33.     Ravel Hotel LLC has employees engaged in interstate commerce or in the

production of goods for interstate commerce and handling, selling, or otherwise working

on goods or materials that have been moved in or produced for interstate commerce by

any person.

      34.     In the three years preceding the date this Complaint was filed, Ravel Hotel

LLC had an annual gross volume of sales made or business done in excess of $500,000.

Defendant 163 Hope Street LLC

      35.     163 Hope Street LLC is a New York Corporation that at all relevant times

owned, operated, and did business as The Regal Diner and Cocktail Bar (“The Regal”),

located at 163 Hope Street, Brooklyn, New York, 11211.

      36.     The New York State Liquor Authority’s Division of Alcoholic Beverage

Control identifies 163 Hope Street LLC as the holder of a liquor license at 163 Hope

Street, Brooklyn, New York 11211.

      37.     163 Hope Street LLC employed Pimentel and the Kitchen Workers within

the meanings of the FLSA and the NYLL.

      38.     Throughout Plaintiff’s employment, 163 Hope Street LLC employed more

than 11 employees.

      39.     163 Hope Street LLC has employees engaged in interstate commerce or in

the production of goods for interstate commerce and handling, selling, or otherwise

working on goods or materials that have been moved in or produced for interstate

commerce by any person.


                                           6
         Case 1:20-cv-10410-JPO Document 1 Filed 12/10/20 Page 7 of 26



       40.     In the three years preceding the date this Complaint was filed, 163 Hope

Street LLC had an annual gross volume of sales made or business done in excess of

$500,000.

Defendant Ravi Patel

       41.     On information and belief, throughout Plaintiff’s employment, Ravi Patel

was a principal of Hotel Chantelle, Ravel Hotel, and The Regal.

       42.     Corporate entity information maintained by the New York State Division

of Corporations identifies Patel as the Chief Executive Officer of The Amber Avalon

Corporation.

       43.     The New York State Liquor Authority’s Division of Alcoholic Beverage

Control identifies Patel as a principal of The Amber Avalon Corp.

       44.     The New York State Liquor Authority’s Division of Alcoholic Beverage

Control identifies Patel as a principal of the Good Pal Ravel Corp. and Ravel Hotel LLC.

       45.     Corporate entity information maintained by the New York State Division

of Corporations identifies Patel as the recipient for service of process on Ravel Hotel

LLC.

       46.     A Ravel Hotel company document titled “Penthouse 808 Contact List”

identifies Patel as Ravel Hotel’s owner.

       47.     Patel is identified as a partner of The Regal in media reports. See, e.g., The

Regal: Diner & Cocktail Bar – From the Hotel Chantelle Guys, FOOD & BEVERAGE MAGAZINE,

Jan.   2016,   https://www.fb101.com/2016/01/the-regal-diner-cocktail-bar-from-the-

hotel-chantelle-guys/ (last accessed November 19, 2020) (noting that “restauranteurs

and partners of Hotel Chantelle: Seth Levine [], Ravi Patel, Frank Alessio, and Kyle

O’Brien, have teamed up with . . . Delores Hoskins Auguet, to create [The Regal]”).




                                             7
          Case 1:20-cv-10410-JPO Document 1 Filed 12/10/20 Page 8 of 26



        48.   As a principal of Hotel Chantelle, Ravel Hotel and The Regal, Patel held

and exercised power and authority over personnel decisions at Hotel Chantelle, Ravel

Hotel, and The Regal, including the power to discipline employees, hire and fire

employees, set employee schedules, set employee wage rates, retain time and/or wage

records, and otherwise control the terms and conditions of their employment.

        49.   Patel exercised his power and authority through managers at Hotel

Chantelle, Ravel Hotel and The Regal.

        50.   Throughout Pimentel’s employment, Patel was responsible for managing

overall business operations at Hotel Chantelle, Ravel Hotel, and The Regal.

        51.   Patel occasionally visited Hotel Chantelle, Ravel Hotel, and The Regal on

weekends to perform general management duties.

        52.   Patel exercised sufficient control over the operations of Hotel Chantelle,

Ravel Hotel, and The Regal and over Pimentel’s and the Kitchen Workers’ employment

to be considered Pimentel’s and the Kitchen Workers’ employer under the FLSA and

NYLL.

Defendant Seth Levine

        53.   Throughout Plaintiff’s employment, Seth Levine was the executive chef

and a principal of Hotel Chantelle, Ravel Hotel, and The Regal.

        54.   Public filings including New York State Liquor Authority application

filings identify Levine as an owner of Good Pal Chantelle Corp.

        55.   The New York State Liquor Authority’s Division of Alcoholic Beverage

Control identifies Levine as a principal of the Good Pal Ravel Corp. and Ravel Hotel

LLC.

        56.   Hotel Chantelle’s website describes Levine as “currently presid[ing] over

five wildly popular restaurants including The Stand in Gramercy, Hotel Chantelle in the


                                          8
           Case 1:20-cv-10410-JPO Document 1 Filed 12/10/20 Page 9 of 26



LES and the Ravel Hotel in LIC.” See https://hotelchantelle.com/dining (last accessed

November 19, 2020).

         57.   Ravel Hotel’s website describes Levine as “currently presid[ing] over five

restaurants including The Penthouse, Ravel Garden Grill, Profundo Day Club, Hotel

Chantelle      (Lower    East    Side)    and     The    Regal     (Williamsburg).”     See

https://www.ravelhotel.com/dining-drinks/our-chef (last accessed November 19,

2020).

         58.   Levine has held himself out in the press as principal of Hotel Chantelle and

Ravel Hotel. See, e.g., Q&A with Seth Levine, Executive Chef, GOLDMAN SACHS ALUMNI

NETWORK,                 https://www.gsalumninetwork.com/s/1366/18/interior.aspx?

sid=1366&gid=1&pgid=252&cid=3807&ecid=3807&crid=0&calpgid=402&calcid=1281

(last accessed November 19, 2020) (identifying Levine as “an Executive Chef and owner

of Estate Garden Grill, Hotel Chantelle, Penthouse 808, Profundo Day Club, The Ravel

Hotel and The Stand”)

         59.   Levine is identified partner of The Regal in media reports. See supra, ¶ 47.

         60.   As the executive chef and a principal of Hotel Chantelle, Ravel Hotel, and

The Regal, Levine held and exercised power and authority over personnel decisions at

Hotel Chantelle, Ravel Hotel, and The Regal, including the power to discipline

employees, hire and fire employees, set employee schedules, set employee wage rates,

retain time and/or wage records, and otherwise control the terms and conditions of their

employment.

         61.   Levine exercised his power and authority personally and through

managers at Hotel Chantelle, Ravel Hotel and The Regal.

         62.   Levine hired Pimentel and other Kitchen Workers.

         63.   Levine set the wage rates of Pimentel and other Kitchen Workers.


                                            9
         Case 1:20-cv-10410-JPO Document 1 Filed 12/10/20 Page 10 of 26



        64.   Levine transferred Pimentel between Hotel Chantelle, Ravel Hotel, and

The Regal to perform work.

        65.   Throughout Pimentel’s employment, Levine set Pimentel’s work schedule

and communicated work schedules to Pimentel.

        66.   Throughout Pimentel’s employment, Levine was responsible for

managing day-to-day kitchen operations at Hotel Chantelle and overseeing operations

at Ravel Hotel and The Regal.

        67.   Levine was present at Hotel Chantelle on a near-daily basis and directed

Pimentel’s and the Kitchen Workers’ work duties.

        68.   Levine exercised sufficient control over the operations of Hotel Chantelle,

Ravel Hotel, and The Regal and over Pimentel’s and the Kitchen Workers’ employment

to be considered Pimentel’s and the Kitchen Workers’ employer under the FLSA and

NYLL.

                              FACTUAL ALLEGATIONS

Pimentel’s Hours Worked and Pay

        69.   Defendants employed Pimentel as a line cook from approximately May 10,

2013, until approximately September 27, 2018.

        70.   Levine was directly responsible for hiring Pimentel and setting his work

schedule and wage rate.

        71.   Initially, Defendants, through Levine, assigned Pimentel to work as a line

cook at Hotel Chantelle, with occasional shifts (approximately twice per month) at Ravel

Hotel. On days when Defendants assigned Pimentel to work shifts at Ravel Hotel,

Levine would communicate work assignments to Pimentel.

        72.   From approximately May 10, 2013, until January 1, 2017, Pimentel worked

the following schedule at Hotel Chantelle: (1) 8.5-hour shifts (3:00 p.m. to 11:30 p.m.) on


                                            10
        Case 1:20-cv-10410-JPO Document 1 Filed 12/10/20 Page 11 of 26



Tuesdays, Wednesdays, Thursdays, and Fridays; (2) a 13-hour shift (10:00 a.m. to 11:00

p.m.) on Saturdays; and (3) a 13- or 14-hour shift (9:00 a.m. or 10:00 a.m. to 11:00 p.m.)

on Sundays, for a total of 60 or 61 hours per workweek.

      73.    On December 31, 2016, Pimentel suffered an injury to his hand while

working at Hotel Chantelle. He did not work for approximately 3 months while he was

recovering from his injury.

      74.    When Pimentel returned to work in April 2017, he worked for

approximately one week at Hotel Chantelle.

      75.    Defendants then assigned him to work as a line cook at Ravel Hotel’s

Penthouse 808 restaurant. Levine communicated this assignment to Pimentel.

      76.    From approximately April 2017 through June 2017, Pimentel worked the

following schedule at Ravel Hotel: (1) 8.5-hour shifts (3:00 p.m. to 11:30 p.m.) on

Tuesdays, Wednesdays, Thursdays, and Fridays; (2) a 13-hour shift (10:00 a.m. to 11:00

p.m.) on Saturdays; and (3) a 13- or 14-hour shift (9:00 a.m. or 10:00 a.m. to 11:00 p.m.)

on Sundays, for a total of 60 or 61 hours per workweek.

      77.    In approximately July 2017, Defendants assigned Pimentel to work at The

Regal. Levine communicated this assignment to Pimentel.

      78.    From July 2017 until September 2018, Pimentel worked the following

schedule at The Regal: (1) 10.5- to 11-hour shifts (3:00 p.m. to 1:30 or 2:00 a.m.) on

Mondays, Tuesdays Wednesdays, and Fridays, and Sundays; and (2) a 14.5- or 15-hour

shift on Saturdays (10:00 a.m. to 1:30 or 2:00 a.m.), for a total of 67 to 70 hours per

workweek.

      79.    During the period (approximately May 10, 2013 through June 2017) when

Defendants assigned Pimentel to work at Hotel Chantelle and Ravel Hotel, Defendants




                                           11
         Case 1:20-cv-10410-JPO Document 1 Filed 12/10/20 Page 12 of 26



paid Pimentel once every two weeks on checks issued by The Amber Avalon Corp.

Defendants paid Pimentel on two checks every two weeks.

       80.    After Defendants transferred Pimentel to The Regal, he was paid once

every two weeks on a single check issued by The Regal.

       81.    From approximately May 10, 2013 through December 2015, Defendants

paid Pimentel a salary of $1150 every two weeks, equivalent to $575 per week.

       82.    From approximately January 2016 through December 2017, Defendants

paid Pimentel a salary of $1350 every two weeks, equivalent to $675 per week.

       83.    From approximately January 2018 through the end of his employment in

September 2018, Defendants paid Pimentel a salary of $1800 every two weeks, equivalent

to $900 per week.

       84.    Defendants did not furnish Pimentel with a wage notice at the time of his

hire or whenever there was a change in his wage rate.

       85.    Defendants did not provide Pimentel with accurate wage statements

accompanying each payment of wages reflecting, inter alia, his regular and overtime

wage rates and hours worked.

       86.    Many of the paystubs Defendants provided Pimentel reflected zero hours

worked. Other paystubs underreported the total hours Pimentel worked during the

given pay period.

       87.    For example, Pimentel’s paystub for the pay period from September 3, 2018

to September 16, 2018 reflects that Pimentel worked from 10:10 a.m. until 6:10 p.m. on

September 8, 2018 for a total of eight hours. However, Pimentel’s punch ticket from

September 8, 2018 reflects that he worked from 10:10 a.m. until 12:51 a.m. on September

9, 2018, for a total of 14.69 hours.




                                          12
        Case 1:20-cv-10410-JPO Document 1 Filed 12/10/20 Page 13 of 26



Hotel Chantelle, Ravel Hotel, and The Regal Operated as a Single Integrated
Enterprise Employing Pimentel and the Kitchen Workers

       88.   Throughout Plaintiff’s employment, the Corporate Defendants operated as

a single integrated enterprise jointly employing Pimentel and the Kitchen Workers.

       89.   Although registered as individual corporate entities, the Corporate

Defendants at all relevant times were under common ownership and management.

       90.   Specifically, as alleged supra in Paragraphs 41 through 82, Individual

Defendants Patel and Levine are each principals of Hotel Chantelle and Ravel Hotel, and

throughout Pimentel’s employment were principals of The Regal.

       91.    In these roles, the Individual Defendants exercised operational control and

authority, including control and authority over personnel policies and practices, over

each of the Corporate Defendants.

       92.   The common ownership and management of the Corporate Defendants is

reported in press releases and media reports. See e.g., Del Signore, John, Hotel Chantelle

Crew   Expands    to   Williamsburg   with   The   Regal,   GOTHAMIST,   Feb.     3,   2016,

https://gothamist.com/food/hotel-chantelle-crew-expands-to-williamsburg-with-the-

regal (last accessed November 19, 2020); The Regal: Diner & Cocktail Bar – From the Hotel

Chantelle     Guys,       Food        &      Beverage       Magazine,      Jan.        2016,

https://www.fb101.com/2016/01/the-regal-diner-cocktail-bar-from-the-hotel-

chantelle-guys/ (last accessed November 19, 2020);

       93.   The Individual Defendants’ common ownership and management of the

Corporate Defendants resulted in the common control of labor relations among the

Corporate Defendants.

       94.   Defendants transferred Pimentel and other Kitchen Workers among Hotel

Chantelle, Ravel Hotel, and The Regal for work assignments.



                                             13
        Case 1:20-cv-10410-JPO Document 1 Filed 12/10/20 Page 14 of 26



      95.    For example, Levine assigned Pimentel to work at Hotel Chantelle, Ravel

Hotel, and The Regal at different points throughout his employment with Defendants.

      96.    Regardless of whether he was assigned to work at Hotel Chantelle, Ravel

Hotel, or The Regal, Pimentel received his work schedule from Levine.

      97.    Regardless of whether he was assigned to work at Hotel Chantelle, Ravel

Hotel, or The Regal, Pimentel’s wage rate was set by Levine.

      98.    For periods when Pimentel worked at Hotel Chantelle and Ravel Hotel,

Defendants paid Pimentel on checks issues by The Amber Avalon Corp.

      99.    For periods when Pimentel worked at The Regal, Defendants paid

Pimentel on checks issued by The Regal.

      100.   The Corporate Defendants utilized common employee handbooks.

      101.   For example, the employee handbook distributed at Penthouse 808

restaurant (Ravel Hotel) bears the name Hotel Chantelle on its cover page.

      102.   The Corporate Defendants transferred produce and frozen products

among the respective kitchens at Hotel Chantelle, Ravel Hotel, and The Regal.

                   FLSA COLLECTIVE ACTION ALLEGATIONS

      103.   Pimentel brings the claims in this Complaint arising out of the FLSA on

behalf of himself and all similarly situated Kitchen Workers employed by Defendants in

the three years prior to the filing of this action who elect to opt-in to this action (the

“FLSA Collective”).

      104.   The FLSA Collective consists of at least 30 similarly situated Kitchen

Workers who have been victims of Defendants’ common policies and practices violating

their rights under the FLSA by, inter alia, willfully denying them overtime wages.

      105.   The FLSA Collective consists of persons who, during their employment

with Defendants, fell into the category of non-managerial Kitchen Workers.


                                           14
         Case 1:20-cv-10410-JPO Document 1 Filed 12/10/20 Page 15 of 26



       106.    Pimentel and the FLSA Collective are entitled to overtime wages under the

FLSA, but were denied overtime wages by Defendants for hours worked in excess of 40

per workweek.

       107.    Pimentel and the FLSA Collective are and have been similarly situated,

have had substantially similar pay provisions, and are and have been subject to

Defendants’ decisions, plans, and common policies, programs, practices, procedures,

protocols, routines, and rules willfully failing and refusing to pay them at the legally

required overtime wage rates for hours worked over 40 per workweek. Pimentel’s

claims as stated in this Complaint are essentially the same as those of the FLSA

Collective.

       108.    As part of their regular business practices, Defendants intentionally,

willfully, and repeatedly harmed the FLSA Collective by engaging in patterns, practices,

and/or policies violating the FLSA and the NYLL. These patterns, practices, and/or

policies include, inter alia:

               a. failing to pay the FLSA Collective overtime wages for hours worked
                  in excess of 40 per workweek; and

               b. failing to keep full and accurate records of all hours worked by the
                  FLSA Collective, as required by the FLSA.

       109.    Defendants engaged in this unlawful conduct pursuant to a corporate

policy of minimizing labor costs and denying employees their compensation.

       110.    Defendants’ conduct has been intentional, willful, and in bad faith, and has

caused significant monetary damage to the FLSA Collective.

       111.    Defendants’ practices and policies with respect to the payment of overtime

wages have previously been the subject of a lawsuit filed in the Southern District of New

York. See Veins v. Good Pal Chantelle Corp. et al., No. 20-cv-3807 (VSB).




                                            15
        Case 1:20-cv-10410-JPO Document 1 Filed 12/10/20 Page 16 of 26



       112.   The FLSA Collective would benefit from the issuance of a court supervised

notice of the present lawsuit and the opportunity to join the present lawsuit.

       113.   Those similarly situated employees are known to Defendants and are

readily identifiable and locatable through Gemstone’s records.

       114.   Those similarly situated employees should be notified of and allowed to

opt into this action pursuant to 29 U.S.C. § 216(b).

                      RULE 23 CLASS ACTION ALLEGATIONS

       115.   Pimentel brings the claims in this Complaint arising out of the NYLL under

Rule 23 of the Federal Rules of Civil Procedure (“Rule 23”), on behalf of himself and a

class consisting of all similarly situated non-managerial Kitchen Workers employed by

Defendants in the past six years (the “Rule 23 Class”).

       116.   The employees in the Rule 23 Class are so numerous that joinder of all

members is impracticable.

       117.   The size of the Rule 23 Class is at least 50 individuals, although the precise

number of such employees is unknown. Facts supporting the calculation of that number

are presently within the sole control of Defendants. The hours assigned and worked, the

positions held, the rates of pay, and pay received for each Rule 23 Class member are also

determinable from Defendants’ records. For purposes of notice in this action, their names

and addresses are readily available from Defendants. Notice can be provided by means

permissible under Rule 23.

       118.   Defendants have acted or have refused to act on grounds generally

applicable to the Rule 23 Class, thereby making appropriate final injunctive relief or

corresponding declaratory relief with respect to the Rule 23 Class as a whole. All the

class members were subject to the same corporate practices of Defendants, as alleged

herein, of failing to pay all minimum, overtime, and spread-of-hours wages due, failing


                                            16
        Case 1:20-cv-10410-JPO Document 1 Filed 12/10/20 Page 17 of 26



to provide wage notices at the time of hire or when wage rates changed, and failing to

furnish accurate wage statements. Defendants’ corporate-wide policies and practices

affected all Class members similarly, and Defendants benefited from the same type of

unfair and/or wrongful acts as to each Class member. Pimentel and other class members

sustained similar losses, injuries and damages arising from the same unlawful policies,

practices and procedures.

      119.   Common questions of law and fact exist as to the Rule 23 Class that

predominate over questions affecting them individually including, inter alia, the

following:

             a. whether Defendants employed the Rule 23 Class within the meaning
                of the NYLL;

             b. whether Defendants compensated the Rule 23 Class for all hours
                worked up to 40 per workweek at the statutory minimum wage rate
                under the NYLL;

             c. whether Defendants compensated the Rule 23 Class at the statutory
                overtime wage rate for all hours worked in excess of 40 per workweek
                as required by the NYLL;

             d. whether Defendants provided the Rule 23 Class with spread-of-hours
                pay on days when they worked shifts in excess of 10 hours as required
                by the NYLL;

             e. whether Defendants violated NYLL Article 6, § 190, et seq., and Article
                19, § 650, et seq., and the supporting New York State Department of
                Labor regulations, 12 N.Y.C.R.R. Part 146, as alleged herein;

             f. whether Defendants failed to provide wage notices to the Rule 23
                Class at the time of hire and when their wage rates changed as
                required by the NYLL; and

             g. whether Defendants failed to provide the Rule 23 Class with accurate
                wage statements as required by the NYLL.

      120.   Pimentel’s claims are typical of the claims of the Rule 23 Class he seeks to

represent.




                                          17
        Case 1:20-cv-10410-JPO Document 1 Filed 12/10/20 Page 18 of 26



       121.   Pimentel and the Rule 23 Class work or have worked for Defendants as

non-managerial Kitchen Workers within the six years prior to the filing of this action.

       122.   Pimentel and the Rule 23 Class are entitled under the NYLL to be paid

minimum and overtime wages and spread-of-hours pay, but were denied these wages

by Defendants.

       123.   Pimentel and the Rule 23 Class are entitled under the NYLL to receive

wage notices at their time of hire and when their wage rates change and to receive

accurate wage statements each time they are paid, but were not provided with wage

notices or wage statements by Defendants.

       124.   Pimentel and the Rule 23 Class have sustained similar types of damages as

a result of Defendants’ failure to comply with the NYLL.

       125.   Pimentel and the Rule 23 Class have all been injured in that they have been

under-compensated due to Defendants’ common policies, practices, and patterns of

conduct.

       126.   Pimentel will fairly and adequately represent and protect the interests of

the members of the Rule 23 Class.

       127.   Pimentel has retained counsel competent and experienced in wage and

hour litigation and class action litigation.

       128.   There is no conflict between Pimentel and the Rule 23 Class members.

       129.   A class action is superior to other available methods for the fair and

efficient adjudication of this litigation. The members of the Rule 23 Class have been

damaged and are entitled to recovery as a result of Defendants’ common policies,

practices, and procedures. Although the relative damages suffered by the individual

class members are not de minimis, such damages are small compared to the expense and

burden of individual prosecution of this litigation. Individual employees lack the


                                               18
        Case 1:20-cv-10410-JPO Document 1 Filed 12/10/20 Page 19 of 26



financial resources necessary to conduct a thorough examination of Defendants’

compensation practices and to prosecute vigorously a lawsuit against Defendants to

recover such damages.

       130.     Class action litigation is superior because it will obviate the need for

unduly duplicative litigation that might result in inconsistent judgments about

Defendants’ practices.

       131.     This action is properly maintainable as a class action under Rule 23(b)(3)

of the Federal Rules of Civil Procedure.

                                     FIRST CLAIM
                            (NYLL – Unpaid Minimum Wages)

       132.     Pimentel repeats and incorporates all foregoing paragraphs as if fully set

forth herein.

       133.     The NYLL and supporting New York State Department of Labor

(“NYDOL”) regulations require employers to pay employees a minimum wage for the

first 40 hours worked in a workweek. NYLL § 652; 12 NYCRR § 146-1.2.

       134.     Defendants are employers within the meaning of the NYLL §§ 190, 651(6),

and 652, and NYDOL regulations, including but not limited to 12 NYCRR § 146 et seq.

       135.     Defendants employed Pimentel and the Rule 23 Class within the meaning

of the NYLL.

       136.     As a result of Defendants’ wage payment practices, Defendants failed to

pay Pimentel and the Rule 23 Class the minimum wages to which they were entitled

under the NYLL and its supporting NYDOL regulations.

       137.     Defendants willfully violated the NYLL by knowingly and intentionally

failing to pay Pimentel and the Rule 23 Class minimum wages.




                                            19
        Case 1:20-cv-10410-JPO Document 1 Filed 12/10/20 Page 20 of 26



       138.     As a result of Defendants’ willful violations of the NYLL, Pimentel and the

Rule 23 Class suffered damages and are entitled to recover their unpaid minimum

wages, liquidated damages, pre- and post-judgment interest, and reasonable attorneys’

fees and costs.

                                   SECOND CLAIM
                            (FLSA – Unpaid Overtime Wages)

       139.     Pimentel repeats and incorporates all foregoing paragraphs as if fully set

forth herein.

       140.     The FLSA requires employers to pay employees overtime wages at a rate

not less than one and one-half (1.5) times the employee’s regular rate for all hours

worked in excess of 40 hours per workweek. 29 U.S.C. § 207, et seq.

       141.     Defendants are employers within the meaning of the FLSA, 29 U.S.C. §

203(d), and employed Pimentel and the FLSA Collective.

       142.     Pimentel and the FLSA Collective are employees within the meaning of the

FLSA, 29 U.S.C. § 203(e).

       143.     Defendants willfully violated the FLSA by knowingly and intentionally

failing to pay Pimentel and the FLSA Collective overtime wages at a rate not less than

one and one-half (1.5) times their regular rate for all hours worked in excess of 40 hours

per workweek.

       144.     Defendants were or should have been aware that the practices described

in this Complaint were unlawful and have not made a good faith effort to comply with

the FLSA with respect to the compensation of Pimentel and the FLSA Collective.

       145.     As a result of Defendants’ willful violations of the FLSA, Pimentel and the

FLSA Collective suffered damages and are entitled to recover their unpaid overtime




                                             20
          Case 1:20-cv-10410-JPO Document 1 Filed 12/10/20 Page 21 of 26



wages, liquidated damages, pre- and post-judgment interest, and reasonable attorneys’

fees and costs.

                                    THIRD CLAIM
                            (NYLL – Unpaid Overtime Wages)

         146.   Pimentel repeats and incorporates all foregoing paragraphs as if fully set

forth herein.

         147.   The NYLL and supporting NYDOL regulations require employers to pay

employees overtime wages at a rate of one and one-half (1.5) times the employee’s

regular rate, which shall not be less than the minimum wage rate, for all hours worked

in excess of 40 per workweek. 12 NYCRR § 146-1.4.

         148.   Defendants are employers within the meaning of the NYLL §§ 190, 651(6),

and 652, and NYDOL regulations, including but not limited to 12 NYCRR § 146 et seq.

         149.   Defendants employed Pimentel and the Rule 23 Class within the meaning

of the NYLL.

         150.   Defendants failed to pay Pimentel and the Rule 23 Class overtime wages

to which they were entitled under the NYLL and its supporting NYDOL regulations.

         151.   Defendants willfully violated the NYLL by knowingly and intentionally

failing to pay Pimentel and the Rule 23 Class overtime wages.

         152.   As a result of Defendants’ willful violations of the NYLL, Pimentel and the

Rule 23 Class suffered damages and are entitled to recover their unpaid overtime wages,

liquidated damages, pre- and post-judgment interest, and reasonable attorneys’ fees and

costs.

                                   FOURTH CLAIM
                              (NYLL – Spread-of-Hours Pay)

         153.   Pimentel repeats and incorporates all foregoing paragraphs as if fully set

forth herein.


                                             21
        Case 1:20-cv-10410-JPO Document 1 Filed 12/10/20 Page 22 of 26



       154.     Defendants willfully failed to pay Pimentel and the Rule 23 Class

additional compensation of one hour’s pay at the basic statutory wage rate for each day

during which they worked in excess of ten hours.

       155.     By their failure to pay Pimentel and the Rule 23 Class spread-of-hours pay,

Defendants willfully violated the NYLL § 650, et seq., and supporting NYDOL

regulations, including, but not limited to, 12 NYCRR § 146–1.6.

       156.     As a result of Defendants’ willful violations of the NYLL, Pimentel and the

Rule 23 Class are entitled to recover unpaid spread-of-hours pay, liquidated damages,

pre- and post-judgment interest, and reasonable attorneys’ fees and costs.

                                     FIFTH CLAIM
                          (NYLL § 191 – Frequency of Payments)

       157.     Pimentel repeats and incorporates all foregoing paragraphs as if fully set

forth herein.

       158.     Defendants paid Pimentel and the Rule 23 Class on a biweekly basis.

       159.     Throughout his employment, Pimentel and the Rule 23 Class spent at least

25% of their working time performing physical tasks.

       160.     Pimentel and the Rule 23 Class were “manual workers” within the

meaning of the NYLL.

       161.     Defendants should have paid Pimentel and the Rule 23 Class on a weekly

basis, “and not later than seven calendar days after the end of the week in which the

wages were earned.” NYLL § 191(1)(a).

       162.     Because Defendants failed to pay Pimentel and the Rule 23 Class on a

weekly basis, in addition to other recovery available under the foregoing claims,

Pimentel and the Rule 23 Class are entitled to recover liquidated damages equal to the

wages that were paid a week late every biweekly period.



                                             22
        Case 1:20-cv-10410-JPO Document 1 Filed 12/10/20 Page 23 of 26



                                  SIXTH CLAIM
                    (NYLL WTPA – Failure to Provide Wage Notices)

       163.     Pimentel repeats and incorporates all foregoing paragraphs as if fully set

forth herein.

       164.     The NYLL’s Wage Theft Prevention Act (“WTPA”) requires employers to

provide all employees with a written notice of wage rates at the time of hiring and

whenever there is a change to an employee’s rate of pay. NYLL § 195(1).

       165.     In violation of NYLL § 195(1), Defendants failed to furnish Pimentel and

the Rule 23 Class at their time of hiring or whenever their rates of pay changed with a

wage notice containing their rate or rates of pay and basis thereof, whether paid by the

hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as

part of the minimum wage, including tip, meal, or lodging allowances; the regular pay

day designated by the employer in accordance with NYLL § 191; the name of the

employer; any “doing business as” names used by the employer; the physical address of

the employer's main office or principle place of business, and a mailing address if

different; the telephone number of the employer; and any other information required by

law.

       166.     As a result of Defendants’ violations of NYLL § 195(1), Pimentel and the

Rule 23 Class are entitled to recover statutory damages, reasonable attorneys’ fees, and

costs and disbursements of this action, pursuant to NYLL § 198(1-b).

                                SEVENTH CLAIM
              (NYLL WTPA – Failure to Provide Accurate Wage Statements)

       167.     Pimentel repeats and incorporates all foregoing paragraphs as if fully set

forth herein.

       168.     The NYLL requires employers to provide employees with an accurate

wage statement each time they are paid. NYLL § 195(3).


                                            23
        Case 1:20-cv-10410-JPO Document 1 Filed 12/10/20 Page 24 of 26



       169.    In violation of the NYLL, Defendants failed to furnish Pimentel and the

Rule 23 Class with each payment of wages an accurate statement listing: the dates of

work covered by that payment of wages; name of employee; name of employer; address

and phone number of employer; rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; the regular hourly rate or

rates of pay; the overtime rate or rates of pay; the number of regular hours worked, and

the number of overtime hours worked; gross wages; deductions; allowances, if any,

claimed as part of the minimum wage; and net wages.

       170.    As a result of Defendants’ violations of NYLL § 195(3), Pimentel and the

Rule 23 Class are entitled to recover statutory damages, reasonable attorneys’ fees, and

costs and disbursements of this action pursuant to NYLL § 198(1-d).

                                     PRAYER FOR RELIEF

        WHEREFORE, Pimentel, on behalf of himself, the FLSA Collective, and the Rule

23 Class respectfully requests that this Court enter a judgment:

              a.     certifying the case as a collective action for the violations of the

FLSA alleged in the Complaint for the employees described herein; designating Pimentel

as the representative of the FLSA Collective; and designating Pimentel’s attorneys as

counsel for the FLSA Collective;

              b.     certifying the case as a class action pursuant to the NYLL and Rule

23 of the Federal Rules of Civil Procedure as it pertains to all NYLL claims set forth in

the Complaint for the class of employees described herein; certifying Pimentel as class

representative, and designating Pimentel’s attorneys as Class counsel;

              c.     authorizing the issuance of notice at the earliest possible time to all

non-managerial Kitchen Workers that were employed by Defendants during the three

years immediately preceding the filing of this action. This notice should inform them


                                            24
           Case 1:20-cv-10410-JPO Document 1 Filed 12/10/20 Page 25 of 26



that this action has been filed, describe the nature of the action, and explain their right

to opt into this lawsuit;

              d.     declaring that Defendants have violated the minimum wage

provisions of the NYLL;

              e.     declaring that Defendants have violated the overtime wage

provisions of the FLSA and the NYLL;

              f.     declaring that Defendants have violated the spread-of-hours

provisions of the NYLL;

              g.     declaring that Defendants have violated the frequency of pay

provisions of the NYLL;

              h.     declaring that Defendants have violated the wage notice provisions

of the NYLL’s WTPA;

              i.     declaring that Defendants have violated the wage statement

provisions of the NYLL’s WTPA;

              j.     declaring that Defendants’ violations of the FLSA and NYLL were

willful;

              k.     enjoining future violations of the FLSA and NYLL by Defendants;

              l.     awarding Pimentel and the Rule 23 Class unpaid minimum wages;

              m.     awarding Pimentel, the FLSA Collective, and the Rule 23 Class

unpaid overtime wages;

              n.     awarding Pimentel and the Rule 23 Class unpaid spread-of-hours

pay;

              o.     awarding Pimentel, the FLSA Collective, and the Rule 23 Class

liquidated damages pursuant to the FLSA and NYLL;




                                            25
        Case 1:20-cv-10410-JPO Document 1 Filed 12/10/20 Page 26 of 26



              p.    awarding Pimentel and the Rule 23 Class statutory damages as a

result of Defendants’ failure to furnish wage notices pursuant to the NYLL and WTPA;

              q.    awarding Pimentel and the Rule 23 Class statutory damages as a

result of Defendants’ failure to furnish accurate wage statements pursuant to the NYLL

and the WTPA;

              r.    awarding Pimentel, the FLSA Collective, and the Rule 23 Class pre-

and post-judgment interest under the FLSA and the NYLL;

              s.    awarding reasonable attorneys’ fees and costs pursuant to the FLSA

and the NYLL; and

              t.    awarding such other and further relief as the Court deems just

and proper.

Dated: New York, New York
       December 10, 2020

                                        PECHMAN LAW GROUP PLLC



                                        By:   /s/ Louis Pechman
                                              Louis Pechman
                                              Galen C. Baynes
                                              488 Madison Avenue, 17th Floor
                                              New York, New York 10022
                                              Tel.: (212) 583-9500
                                              pechman@pechmanlaw.com
                                              baynes@pechmanlaw.com
                                              Attorneys for Plaintiff, the Putative Rule
                                              23 Class, and the Putative FLSA Collective




                                         26
